Dismissed and Memorandum Opinion filed June 25, 2009







Dismissed
and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00999-CV
____________
 
SINCLAIR CONTRACTORS, INCORPORATED, Appellant
 
V.
 
LABOR READY, INC., Appellee
 

 
On Appeal from the
165th District Court
Harris County,
Texas
Trial Court Cause
No. 2003-31984-A
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed August 27, 2008.  On June 12, 2009, appellant
filed a motion to dismiss the appeal because the case has settled.  See
Tex. R. App. P. 42.1.  The motion
is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.